FILED

UNITED STATES DISTRICT COURT FEB 2 4 2010
FOR THE DISTRICT OF COLUMBIA Clerk, U_$_ pistri¢t and
bankruptcy Courts

Kareemah Bell-Boston, )
)
Plaintiff, )
)

v_ ) civil Action NO.  
)
Crime Victims Compensation, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff, who lists her mailing address as a Landover Hills, Maryland, residence, sues
Crime Victims Compensation at the Superior Court of the District of Columbia to obtain
assistance. The complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because no amount in controversy is pleaded. Plaintiff s recourse lies, if at all, in the

Superior Court of the District of Columbia. Accordingly, the complaint will be dismissed. A

separate Order accompanies this Memorandum Opinion.

 

Date: February /7 , 2010 United S t istrict Judge